EXHIBIT 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT

GREENWOOD FINANCIAL, INC.,
A DELAWARE CORPORATION,
AND CERTAIN AFFILIATES
Borrowers

ORLEANS HOMEBUILDERS, INC.,
A DELAWARE CORPORATION
Guarantor

WACHOVIA BANK, NATIONAL ASSOCIATION
Administrative Agent

WACHOVIA CAPITAL MARKETS, LLC
Lead Arranger

BANK OF AMERICA, N.A.
Syndication Agent
SOVEREIGN BANK
Documentation Agent
MANUFACTURERS AND TRADERS TRUST COMPANY
Documentation Agent
NATIONAL CITY BANK
Documentation Agent
WACHOVIA BANK, NATIONAL ASSOCIATION
FIRSTRUST BANK
GUARANTY BANK
U.S. BANK NATIONAL ASSOCIATION
CITIZENS BANK OF PENNSYLVANIA
COMMERCE BANK, N.A.
SUNTRUST BANK
AMSOUTH BANK
FRANKLIN BANK, SSB
COMERICA BANK
COMPASS BANK, an Alabama Banking Corporation
JPMORGAN CHASE BANK, N.A.
LASALLE BANK NATIONAL ASSOCIATION
DEUTSCHE BANK TRUST COMPANY AMERICAS

Lenders

Dated:  As of November 1, 2006


--------------------------------------------------------------------------------




FIRST AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT

This First Amendment to Amended and Restated Revolving Credit Loan Agreement
(“this Amendment”), made as of the 1st day of November, 2006 (the “Effective
Date”), by and among GREENWOOD FINANCIAL, INC., a Delaware corporation (“Master
Borrower”), each of the other entities identified on Schedule 1.1A that is
attached hereto as “Borrowers,” the Lenders who are a party hereto, and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Agent for the Lenders (“Agent”).

BACKGROUND

A.            Master Borrower, Agent, the Lenders and the Borrowers are parties
to an Amended and Restated Revolving Credit Loan Agreement dated as of January
24, 2006 (the “Agreement”).  All capitalized terms used but not specifically
defined herein have the meanings defined in the Agreement.

B.            The parties hereto desire to modify and amend the Agreement in the
manner set forth in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1.             DEFINITIONS.


1.1           THE FOLLOWING TERMS DEFINED IN SECTION 1.1 OF THIS AMENDMENT SHALL
REPLACE, AS OF THE EFFECTIVE DATE, THE DEFINITIONS OF SUCH TERMS THAT WERE
CONTAINED IN SECTION 1.1 OF THE AGREEMENT:

“Applicable Spread” means the rate per annum determined from time to time in
accordance with the following:

                (i)            If the relevant Leverage Ratio is:

the Applicable Spread shall be:

Not greater than 1.75:1

1.65% (165 “basis points”)

 

Greater than 1.75:1 and not greater than 2.00:1

1.875% (187.5 “basis points”)

 

Greater than 2.00:1 and not greater than 2.50:1

2.00% (200 “basis points”)

 

Greater than 2.50:1 and not greater than 3.00:1

2.125% (212.5 “basis points”)

 

Greater than 3.00:1

2.25% (225 “basis points”)

 

 

(ii)           If, based on the Covenant Compliance Certificate most recently
delivered by Borrowers, the ratio of (x) the book value of all land owned by
Borrowers, Guarantor or any subsidiary of a Borrower or of Guarantor which is
not subject to a Qualifying Agreement of Sale and on which no Unit is
constructed or under construction to (y) Consolidated Adjusted Tangible Net
Worth exceeds 1.50:1, the Applicable Spread that is determined pursuant to the
foregoing clause (i) shall be increased by one-eighth of one percent (0.125%)
per annum (that is, by 12.5 “basis points”).

1


--------------------------------------------------------------------------------




(iii)          If, based on the Covenant Compliance Certificate most recently
delivered by Borrowers, the Debt Service Ratio is less than 2:25:1, the
Applicable Spread that is determined pursuant to the foregoing clause (i) shall
be increased by one-quarter of one-percent (0.25%) per annum (that is, by 25
“basis points”).

(iv)          The adjustments to the Applicable Spread pursuant to the foregoing
clauses (ii) and (iii) shall be cumulative.

(v)           The Applicable Spread shall be adjusted quarterly as provided in
Section 2.4.2.

“Borrowing Base Availability” means, at any time, (i) the amount determined
pursuant to Section 3.3, based on the most recently delivered Borrowing Base
Certificate, minus (ii) the aggregate amount of liability of Agent under
then-outstanding Financial Letters of Credit, minus (iii) the aggregate
principal amount of all Permitted Subordinated Debt that by its terms matures
within one (1) year.

“Consolidated Tangible Net Worth” means, as of any date, (i) Guarantor’s GAAP
net worth minus (ii) goodwill, patents, trademarks, tradenames, organization
expense, unamortized debt discount and expense, deferred marketing expenses and
other intangibles as shown in the Financial Statements as of the last day of the
Last Reported Fiscal Quarter plus (iii) the amount of any unfunded liability
attributable to Guarantor’s Supplemental Executive Retirement Plan (but only to
the extent of any intangible asset attributable to such plan).

“Debt Service” means, with respect to a Relevant Accounting Period, (i) interest
paid (whether expensed or capitalized) as reported on Guarantor’s Financial
Statements, plus (ii) required principal payments on any Debt (excluding (a)
with, respect to any permitted purchase money mortgage debt, release prices paid
upon the conveyance of any Unit, (b) principal payments of Loans, Swing Line
Loans and Letter of Credit Advances and (c) the payment due on maturity of
Guarantor’s note dated July 28, 2004, in favor of DB Homes Venture, L.P., in the
original principal amount of $5,000,000) plus (iii) mandatory preferred stock
dividend.


1.2           THE FOLLOWING DEFINITIONS ARE HEREBY ADDED TO SECTION 1.1 OF THE
AGREEMENT:

“Debt Service Ratio” means, as of the last day of any Fiscal Quarter, the ratio
of Guarantor’s Adjusted EBITDA to Debt Service for the Relevant Accounting
Period then ended.


2.             AVAILABILITY OF LINE OF CREDIT.  SECTION 2.1.1.1 OF THE AGREEMENT
IS HEREBY DELETED, AS OF THE EFFECTIVE DATE, AND THE FOLLOWING IS INSERTED IN
ITS PLACE:

2.1.1.1 Provided that no Event of Default has occurred and is continuing, and
subject to the terms and conditions set forth herein, commencing on the Closing
Date and expiring on the Business Day immediately preceding the Maturity Date,
Lenders severally, in accordance with their respective Pro Rata Shares, shall
extend to Borrowers the Line of Credit, pursuant to which each Lender severally
shall make advances of Loans to Borrowers in accordance with such Lender’s Pro
Rata Share up to an aggregate for all Lenders of the Revolving Sublimit,
provided that at no time shall Lenders be obligated to make any Loan if, as a
result thereof, (i) the aggregate outstanding principal balance of all Loans and
Swing Line

2


--------------------------------------------------------------------------------




Loans would exceed the then-current Borrowing Base Availability or (ii) the sum
of (x) aggregate outstanding principal balance of all Loans and Swing Line Loans
plus (y) the aggregate maximum liability of Lenders pursuant to then-outstanding
Letters of Credit and Tri-Party Agreements would exceed the Facility Amount. 
Borrowers may request Loans for the purpose of financing the acquisition,
development and improvement of Real Estate and the construction thereon of Units
and Improvements, for investment in Joint Ventures (subject to the limitation in
Section 8.4) and for working capital, and for such other appropriate purposes to
which the Requisite Lenders consent (which consent shall not be unreasonably
withheld or delayed).  Borrowers may borrow, repay and re-borrow Loans at any
time and from time to time prior to the Maturity Date.


3.             SWING LINE LOANS.


3.1           SECTION 2.1.3 OF THE AGREEMENT IS HEREBY DELETED, AS OF THE
EFFECTIVE DATE, AND THE FOLLOWING IS INSERTED IN ITS PLACE:

2.1.3        Amount and Availability of Swing Line Loans.

Provided that no Event of Default has occurred and is continuing, and subject to
the terms and conditions set forth herein, commencing on the Closing Date and
expiring on the Business Day immediately preceding the Maturity Date, Swing Line
Lender shall extend to Borrowers Swing Line Loans up to, in the aggregate at any
time, the Swing Line Limit, provided that at no time shall Swing Line Lender be
obligated to make any Swing Line Loan if, as a result thereof, (i) the sum of
(a) the aggregate outstanding principal balances of all Loans, Swing Line Loans
and Letter of Credit Advances plus (b) the aggregate maximum liability of all
Issuers under outstanding Letters of Credit or Tri-Party Agreements would exceed
the Revolving Sublimit or (ii) the aggregate outstanding principal balances of
all Loans, Letter of Credit Advances and Swing Line Loans would exceed the
then-current Borrowing Base Availability.  The Borrowers may request Swing Line
Loans for the purpose of the acquisition of Real Estate and the construction
thereon of Units and Improvements and for working capital.  Borrowers may
borrow, repay and re-borrow Swing Line Loans at any time and from time to time
prior to the Maturity Date.  If a Swing Line Loan is requested at a time when
any Lender is a Defaulting Lender, the amount of the available Swing Line Loan
shall be reduced by such Defaulting Lender’s Pro-Rata Share thereof.


3.2           SECTION 2.3.3 OF THE AGREEMENT IS HEREBY DELETED, AS OF THE
EFFECTIVE DATE, AND THE FOLLOWING IS INSERTED IN ITS PLACE:

2.3.3        Swing Line Loans.

2.3.3.1     The entire outstanding principal balance of each Swing Line Loan,
together with all accrued interest thereon, shall be due and payable without
notice or demand on the third (3rd) Business Day after the Business Day on which
such Swing Line Loan was advanced.  If a Swing Line Loan is not paid in full
when due, Lenders shall make a Loan to Borrowers under the Line of Credit, the
proceeds of which shall be used to repay the Swing Line Loan.  Each Loan
required to be made pursuant to this Section 2.3.3.1 to repay a Swing Line

3


--------------------------------------------------------------------------------




Loan shall be made automatically by Lenders, without a Notice of Borrowing from
Borrowers for such Loan.

2.3.3.2     If at a time when there are outstanding both Letter of Credit
Advances and Swing Line Loans and Borrower may, pursuant to Section 2.1.1,
obtain a Loan under the Line of Credit, the proceeds of such new Loan shall be
applied first as provided in this Section 2.3.3 and then as provided in Section
2.3.2.

2.3.3.3     Swing Line Loans shall bear interest at the applicable Interest Rate
and Borrowers shall pay to Swing Line Lender, on the 15th day of each calendar
month, accrued interest on all outstanding Swing Line Loans.

2.3.3.4     Upon the making of a Swing Line Loan, each Lender shall be deemed to
have purchased from Swing Line Lender a participation interest therein, in an
amount equal to such Lender’s Pro Rata Share times the amount of the Swing Line
Loan.  Upon demand by Swing Line Lender at any time if the Swing Line Loan for
any reason is not paid when due, each Lender shall promptly provide to Swing
Line Lender such Lender’s purchase price for its participation interest in such
Swing Line Loan, calculated as aforesaid.  The obligation of each Lender so to
provide such purchase price to Swing Line Lender shall be absolute and
unconditional and shall not be affected by the occurrence of an Event of Default
or of any other occurrence or event.


3.3           ARTICLE XII OF THE AGREEMENT IS HEREBY DELETED.


4.             RELEASE OF COLLATERAL.  SECTION 2.11.2 OF THE AGREEMENT IS HEREBY
DELETED, AS OF THE EFFECTIVE DATE, AND THE FOLLOWING IS INSERTED IN ITS PLACE:

2.11.2      If (i) the Financial Statements provided with respect to two (2)
consecutive Fiscal Quarters each demonstrate that, as of the last day of the
subject Fiscal Quarter, (a) the Leverage Ratio was less than or equal to 2.00:1
(b) the Debt Service Ratio was greater than or equal to 2.25:1 and (c) the ratio
determined pursuant to clause (ii) of Section 8.5.2 of this Agreement was less
than or equal to 1.25:1, (ii) Master Borrower delivers to Agent, prior to the
expiration of the Fiscal Quarter that next follows the second of such two (2)
Fiscal Quarters, written notice requesting the release by Agent of all
Collateral (but not including the Guaranty) and (iii) at the time Agent receives
such request (the “Collateral Release Date”) there exists no Event of Default or
any fact or circumstance that, but for delivery of notice or passage of time (or
both) would constitute an Event of Default, Agent shall promptly deliver to
Master Borrower such release of liens, satisfaction pieces or other instruments
that are appropriate to cause all Mortgages then held by Agent to be satisfied
of record.  The cost of preparation of such instruments shall be Lenders’ Costs
and Borrowers shall be responsible to affect the proper recording of such
instruments.


5.             APPORTIONMENT OF PAYMENTS.  SECTION 2.12.6 OF THE AGREEMENT IS
HEREBY DELETED, AS OF THE EFFECTIVE DATE, AND THE FOLLOWING IS INSERTED IN ITS
PLACE:

2.12.6      Apportionment of Payments.  Aggregate principal and interest
payments made by Borrowers in respect of Loans and Letter of Credit Advances
(but not of Swing Line Loans) shall be apportioned proportionately to each
Lender’s respective Pro Rata

4


--------------------------------------------------------------------------------




Share. Agent shall, within one (1) Business Day, distribute to each Lender its
share of all payments received by Agent for the benefit of Lenders, and if any
such payment is not so distributed, Agent shall pay to the intended recipient
thereof interest on the unpaid amount thereof at the Federal Funds rate until
paid.  All payments on account of such Swing Line Loans shall be distributed
only to Swing Line Lender.


6.             ARTICLE VIII OF THE AGREEMENT IS HEREBY DELETED, AS OF THE
EFFECTIVE DATE, AND THE FOLLOWING IS INSERTED IN ITS PLACE:

ARTICLE VIII. FINANCIAL COVENANTS

So long as the Obligations shall remain unpaid or Lenders have any obligation to
make Loans or issue Letters of Credit hereunder, Borrowers shall comply with the
following covenants.  For purposes of all calculations made for purposes of
determining compliance with the financial covenants contained in this Article
VIII and the interpretation of any defined terms used in this Article VIII,
assets and liabilities associated with option or land bank arrangements of any
Borrower or Affiliate of Guarantor that are required to be included in the
balance sheet of Guarantor, solely due to Interpretation Number 46, as issued by
the Financial Accounting Standards Board in January 2003 (as revised), shall not
be included within the calculation performed to determine compliance with the
covenants contained in Sections 8.2, 8.3, 8.4 or 8.5 hereof.  Compliance with
the covenants contained in this Article VIII shall, as appropriate, be
determined on the combined Financial Statements of Guarantor (which shall
include all Borrowers, Guarantor and all consolidated subsidiaries of any
Borrower or Guarantor).

8.1           Debt Service Coverage.

8.1.1        As of the last day of at least two (2) Fiscal Quarters in each
rolling period of five (5) consecutive Fiscal Quarters, beginning with the
period of five (5) consecutive Fiscal Quarters ending September 30, 2006, the
Debt Service Ratio shall be greater than or equal to 1.75:1.

8.1.2        As of the last day of each of the following Fiscal Quarters, the
Debt Service Ratio shall be greater than or equal to the following applicable
ratios:

Fiscal Quarters Ended

 

 

 

Minimum Required
Debt of Service Ratio

 

September 30, 2006

2.25:1

December 31, 2006

2.00:1

March 31, 2007

1.65:1

June 30, 2007

1.50:1

September 30, 2007

1.50:1

December 31, 2007

1.50:1

March 31, 2008

1.65:1

June 30, 2008

1.80:1

 

5


--------------------------------------------------------------------------------




 

Fiscal Quarters Ended

 

 

 

Minimum Required
Debt of Service Ratio

 

September 30, 2008

1.80:1

If the Maturity Date is postponed
pursuant to Section 2.13:

 

December 31, 2008

1.80:1

Last day of each subsequent Fiscal Quarter

2.25:1

 

8.2           Consolidated Tangible Net Worth.  Guarantor shall maintain a
minimum Consolidated Tangible Net Worth that at all times is equal to an amount
that is not less than the sum of (i) ninety percent (90%) of Guarantor’s
Consolidated Tangible Net Worth as of September 30, 2006, plus (ii) an amount
equal to fifty percent (50%) of the net income of Guarantor earned during each
Fiscal Quarter that ends after September 30, 2006 plus (iii) all of the net
proceeds of equity securities issued by Guarantor or any of its subsidiaries
after September 30, 2006.

8.3           Leverage.

8.3.1        As of the last day of each Fiscal Quarter that ends on or after
September 30, 2006, and prior to the Collateral Release Date, Guarantor’s
Leverage Ratio shall not exceed 3.00:1.

8.3.2        As of the last day of each Fiscal Quarter that ends on or after
Collateral Release Date, Guarantor’s Leverage Ratio shall not exceed 2.25:1.

8.4           Investments in Joint Ventures.  The aggregate value of Guarantor’s
and Borrowers’ investments in Joint Ventures or in any other entity that is not
directly or indirectly wholly-owned by Guarantor shall at no time exceed fifteen
(15%) percent of Guarantor’s Consolidated Adjusted Tangible Net Worth.

8.5           Ownership of Land.

8.5.1        On the last day of each Fiscal Quarter that ends on or after
September 30, 2006, (i) the aggregate book value of all Approved Land and Raw
Land owned by Borrowers, Guarantor or any subsidiary of a Borrower or Guarantor
shall not exceed thirty percent (30%) of Guarantor’s Consolidated Adjusted
Tangible Net Worth and (ii) the ratio of (a) the book value of all Land owned by
Borrowers, Guarantor or any subsidiary of a Borrower or Guarantor which is not
subject to a Qualifying Agreement of Sale and on which no Unit has been
constructed or is being constructed to (b) Guarantor’s Consolidated Adjusted
Tangible Net Worth shall not exceed the applicable ratio determined as follows: 

Fiscal Quarter Ending

 

 

Applicable Ratio

 

 

September 30, 2006

1.85:1

December 31, 2006

1.85:1

 

6


--------------------------------------------------------------------------------




 

Fiscal Quarter Ending

 

 

Applicable Ratio

 

 

March 31, 2007

1.75:1

June 30, 2007

1.75:1

September 30, 2007

1.65:1

December 31, 2007

1.65:1

March 31, 2008 and thereafter

1.50:1

 

8.5.2        Notwithstanding the provisions of Section 8.5.1 hereof, on the last
day of each Fiscal Quarter that ends on or after the Collateral Release Date (i)
the aggregate book value of all Approved Land and Raw Land owned by Borrowers,
Guarantor or any subsidiary of a Borrower or Guarantor shall not exceed
twenty-five percent (25%) of Guarantor’s Consolidated Adjusted Tangible Net
Worth and (ii) the ratio of (a) the book value of all Land owned by Borrowers,
Guarantor or any subsidiary of a Borrower or Guarantor which is not subject to a
Qualifying Agreement of Sale and on which no Unit has been constructed or is
being constructed to (b) Guarantor’s Consolidated Adjusted Tangible Net Worth
shall not exceed 1.25:1.

8.6           Units in Inventory.  At no time shall the aggregate number of
Units (whether completed or under construction) owned by Borrowers, Guarantor or
any subsidiary of Guarantor and not subject to a Qualifying Agreement of Sale
exceed thirty percent (30%) of the total number of Units sold and settled by
Borrowers, Guarantor and all subsidiaries of Guarantor during the immediately
preceding four (4) Fiscal Quarters.

8.7           Reports Regarding Financial Covenants.  Within fifty (50) days
following the end of each Fiscal Quarter, Borrowers shall submit to Agent a
Covenant Compliance Certificate, in the form attached hereto as Exhibit 8.7 and
executed by the chief financial officer of Guarantor, confirming that the
Borrower is in compliance with the financial covenants of this Article VIII as
of the dates provided herein for compliance.


7.             LSTA PROVISIONS.  IN ORDER TO REFLECT THE DOCUMENTATION STANDARDS
FOR CREDIT FACILITIES AS CONTEMPLATED BY THE LOAN SYNDICATIONS AND TRADING
ASSOCIATION, THE FOLLOWING DEFINITIONS AND PROVISIONS ARE HEREBY, AS OF THE
EFFECTIVE DATE, ADDED TO THE AGREEMENT AS ARTICLE XIV THEREOF.  TO THE EXTENT A
TERM DEFINED IN SUCH ARTICLE XIV IS DEFINED IN SECTION 1.1 OF THE AGREEMENT, THE
DEFINITION CONTAINED IN SUCH ARTICLE XIV SHALL REPLACE SUCH OTHER DEFINITION.

ARTICLE XIV. LSTA PROVISIONS.

14.1         Additional Definitions.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

7


--------------------------------------------------------------------------------




“Alternate Interest Rate” means, on any day, the per annum rate of interest that
is equal to the sum of (i) the Federal Funds Rate in effect on such day plus
(ii) one-quarter of one percent (0.25%) per annum (that is, 25 “basis points”)
plus (iii) the Applicable Spread in effect on such day.

“Amendment” means the First Amendment to Amended and Restated Revolving Credit
Loan Agreement, dated as of November 1, 2006, by and among Agent, Master
Borrower, the other Borrowers and Lenders.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.9.1), and accepted by Agent, in substantially the form of
Exhibit 13.9A attached hereto (which shall replace Exhibit 13.9 hereto) or any
other form approved by Agent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural person) approved
by (a) Agent and (b) unless an Event of Default has occurred and is continuing,
Master Borrower, on behalf of all Borrowers (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include Guarantor or any of Guarantor’s
Affiliates.

“Environmental Condition” means any condition affecting (i) the work place where
business operations take place, or (ii) any natural resource, including without
limitation the air, soil, surface and groundwater which must be reported to a
Governmental Authority or which must be remediated under any of the
Environmental Laws.

“Environmental Law” means any presently existing or hereafter enacted or decided
federal, state or local statutory or common law relating to pollution or
protection of the environment, including without limitation, any common law of
nuisance or trespass, and any law or regulation relating to emissions,
discharges, releases or threatened release of pollutants, contaminants or
chemicals or industrial, toxic or hazardous substances or wastes into the
environment (including without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use,

8


--------------------------------------------------------------------------------




treatment, storage, disposal, transport or handling of pollutants, contaminants
or chemicals, or industrial, toxic or hazardous substances or wastes.

“Eurocurrency Reserve Requirements” means, for any day as applied to a Loan, a
Swing Line Loan or a Letter of Credit Advance, the aggregate (without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed for hereforecy funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors of the Federal Reserve
System) maintained by a member bank of the Federal Reserve System.

“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrowers
hereunder, (i) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (ii) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Borrower is
located and (iii) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrowers under Section 13.9.7 hereof), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 14.3.5 hereof, except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax pursuant
to Section 14.3.1 hereof.

“Federal Funds Rate” means for any day the rate per annum’(based on a year of
360 days and actual days elapsed, and rounded upward to the nearest 1/100th of
one (1%)) percent announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by Federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Effective Date of the Amendment; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds Rate
for the last day on which such rate was announced.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

9


--------------------------------------------------------------------------------


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Lending Office” means with respect to a Lender, the office, branch, subsidiary
or affiliate of such Lender identified in the questionnaire delivered by such
Lender to Agent or otherwise selected by such Lender pursuant to Section 14.7
hereof.

“LIBOR Market Index Rate” means, for any day, a rate per annum determined in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

1-month LIBOR Rate

 

 

1.0— Eurocurrency Reserve Requirements

 

 

“London Business Day” means any Business Day on which commercial banks are open
for international business (including dealings in Dollar deposits) in London and
in Charlotte, North Carolina.

“1-month LIBOR Rate” means, with respect to each day, the rate for U.S. dollar
deposits of one month maturity as reported on Telerate page 3750 as of
11:00 a.m., London time, on such day or if such day is not a London Business
Day, then the immediately preceding London Business Day (or if not so reported,
then as determined by the Agent from another recognized source or interbank
quotation).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning set forth in Section 13.9.4 hereof.

“Regulated Substances” means any substance the manufacture, storage, use,
generation, treatment, disposal, transportation or other management of which is
regulated by any of the Environmental Laws.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

10


--------------------------------------------------------------------------------




14.2         Alternate Interest Rate.

14.2.1      If at any time Agent or the Requisite Lenders shall have reasonably
determined (which determination shall be conclusive and binding upon Borrowers)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the 1-month LIBOR Rate, Agent
shall give telecopy, telephonic or written notice thereof to Master Borrower and
the Lenders as soon as practicable thereafter. If such notice is given, and
until such notice has been withdrawn by Agent, all Loans, Swing Line Loans and
Letter of Credit Advances shall bear interest at the Alternate Interest Rate
rather than by reference to the LIBOR Market Index Rate.

14.2.2      If any Lender reasonably determines that maintenance of its Loans on
which interest is charged at a rate based on the LIBOR Market Index Rate at a
Lending Office would violate any applicable law, rule, regulation, or directive,
whether or not having the force of law, then Agent shall give telecopy,
telephonic or written notice thereof to Master Borrower and the Lenders as soon
as practicable thereafter. If such notice is given, and until such notice has
been withdrawn by Agent, all Loans, Swing Line Loans and Letter of Credit
Advances shall bear interest at the Alternate Interest Rate rather than by
reference to the LIBOR Market Index Rate.

14.3         Taxes.

14.3.1      Any and all payments by or on account of any obligation of Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if Borrowers shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), Agent or the applicable Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) Borrowers shall make such deductions and (iii) Borrowers shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

14.3.2      Without limiting the provisions of Section 14.3.1, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

14.3.3      Borrowers shall indemnify Agent and each Lender, within ten (10)
days after demand therefore, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 14.3) paid by Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to Master Borrower by a Lender (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

11


--------------------------------------------------------------------------------




14.3.4      As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by Borrowers to a Governmental Authority, Borrowers shall deliver to
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Agent.

14.3.5      Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Master Borrower (with a copy to Agent), at the time or times
prescribed by applicable law or reasonably requested by Master Borrower or
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding.  In addition, any Lender, if requested by Master
Borrower or Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Master Borrower or Agent as will
enable Borrowers or Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Without limiting the
generality of the foregoing, in the event that a Borrower is resident for tax
purposes in the United States of America, any Foreign Lender shall deliver to
Master Borrower and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Master Borrower or Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable: (i) duly completed copies of
Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party, (ii) duly
completed copies of Internal Revenue Service Form W-8ECI, (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881I of the Code, (x) a certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of Master Borrower or any Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or (iv) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit Borrowers to determine the withholding or deduction required to be made.

14.3.6      If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrowers or with respect to which Borrowers have paid additional
amounts pursuant to this Section, it shall pay to Master Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrowers under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of Agent or such Lender, as the case may be, and without interest
(other  than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrowers, upon the request of Agent or
such Lender, agree to repay the amount so paid over to Master Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent or such Lender in the event Agent or such Lender is required
to repay such refund to such

12


--------------------------------------------------------------------------------




Governmental Authority.  This Section 14.3.5 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Master Borrower, any
Borrower or any other Person.

14.4         Increased Costs.

14.4.1      If any Change in Law shall: (i) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except the Eurocurrency Reserve
Requirements); (ii) subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any participation in any Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 14.3 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

14.4.2      If any Lender determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

14.4.3      A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 14.4.1 or 14.4.2 and delivered to Master Borrower shall
be conclusive absent demonstrable error.  Borrowers shall pay such Lender the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

14.4.4      Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 14.4 shall not constitute a waiver of such Lender’s
right to demand such compensation, provided that Borrowers shall not be required
to compensate a Lender pursuant to this Section for any increased costs incurred
or reductions suffered more than nine (9) months prior to the date that such
Lender notifies Master Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefore (except that, if the Change in Law giving rise to such
increased costs or reductions is

13


--------------------------------------------------------------------------------




retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

14.5         Funding.  Section 2.12.3.2 hereof is hereby deleted and the
following is inserted in its place:

2.12.3.2   Each Lender shall make the amount of its Pro Rata Share of the Loan
or Letter of Credit Advance available to Agent, in same day funds, not later
than noon on the Funding Date, by wire transfer to Syndication Agency Services,
201 S. College Street, Charlotte, North Carolina, ABA #053 000 219, Account
#5000000061196, Ref. Orleans Homebuilders, Inc. (or to such other account as
Agent may from time to time advise the Lenders by written notice).  Unless Agent
shall have been notified by any Lender prior to any Funding Date in respect of
any requested Loan or of such Letter of Credit Advance that such Lender does not
intend to make available to Agent such Lender’s Pro Rata Share of the requested
Loan or of such Letter of Credit Advance on such Funding Date, Agent may assume
that such Lender has made such amount available to the requesting Borrower on
such Funding Date and Agent in its sole discretion may, but shall not be
obligated to, make available to the requesting Borrower a corresponding amount
on such Funding Date by depositing the proceeds thereof in the designated
Deposit Account of the requesting Borrower with Agent.  In such event, if a
Lender has not in fact made its Pro Rata Share of the requested Loan or of such
Letter of Credit Advance, available to Agent, then the applicable Lender and
Borrowers severally agree to pay to Agent forthwith on demand such corresponding
amount, with interest thereon, for each day from and including the date such
amount is made available to Borrowers to but excluding the date of payment to
Agent, at (i) in the case of a payment to be made by such Lender, the Federal
Funds Rate and (ii) in the case of a payment to be made by Borrowers, the
Alternate Interest Rate.  If Borrowers and such Lender shall pay such interest
to Agent for the same or an overlapping period, Agent shall promptly remit to
Master Borrower the amount of such interest paid by Borrowers for such period. 
If such Lender pays its Pro Rata Share of such Loan or Letter of Credit Advance
to Agent, then the amount so paid shall constitute such Lender’s Loan or Letter
of Credit Advance.  Any payment by Borrowers shall be without prejudice to any
claim Borrowers may have against a Lender that shall have failed to make such
payment to Agent.

14.6         Manner and Time of Payment by Borrower.  The following is hereby
added to Section 2.12.5 hereof:

2.12.5      Unless Agent shall have received notice from Master Borrower prior
to the date on which any payment is due to Agent for the account of the Lenders
hereunder that Borrowers will not make such payment, Agent may assume that
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if Borrowers have not in fact made such payment, then each of the
Lenders severally agrees to repay to Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Agent, at the Federal Funds Rate.

14.7         Designation of a Different Lending Office.  If any Lender requests
compensation under Section 14.4, or requires Borrowers to pay any additional
amount to any Lender or any

14


--------------------------------------------------------------------------------




Governmental Authority for the account of any Lender pursuant to Section 14.3,
then such Lender, unless directed by Master Borrower not to do so, shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 14.3 or Section 14.4, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

14.8         Survival of Indemnity.  The obligations of Borrower under Sections
14.3 and 14.4 shall survive payment of the Obligations and termination of the
Agreement.

14.9         Replacement of Lenders.  If any Lender requests compensation under
Section 14.4, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 14.3, then Borrowers may, at their sole expense and effort, upon notice
by Master Borrower to such Lender and Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.9 hereof), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that:  (i) Borrowers shall have paid to Agent the assignment fee
specified in Section 13.9 of the Agreement; (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrowers (in the case
of all other amounts); (iii) in the case of any such assignment resulting from a
claim for compensation under Section 14.4 or payments required to be made
pursuant to Section 14.3, such assignment will result in a reduction in such
compensation or payments thereafter; and (iv) such assignment does not conflict
with applicable law.  A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrowers to require such assignment and
delegation cease to apply.

14.10       Lending Office.  Each Lender may book its Pro-Rata Share of Loans
and Letter of Credit Advances at any Lending Office selected by such Lender and
may change its Lending Office from time to time. All terms of this Agreement
shall apply to any such Lending Office and the Loans, Letter of Credit Advances
and Notes issued hereunder shall be deemed held by each Lender for the benefit
of any such Lending Office.  Each Lender may, by written notice to Agent and
Master Borrower, designate replacement or additional Lending Offices through
which Loans and Letter of Credit Advances will be made by it and for whose
account Loan payments or a payment with respect to Letter of Credit Advances are
to be made.

14.11       Environmental Reports.  Section 4.1.10.10 hereof is hereby deleted,
as of the Effective Date, and the following is inserted in its place:

15


--------------------------------------------------------------------------------




4.1.10.10 A Phase I environmental study for such Project, dated not earlier than
twelve (12) months before the date that the Project is admitted to the Borrowing
Base and that complies with (i) ASTM Standard E1527-00 if the Project is
admitted to the Borrower Base prior to November 1, 2006 or (ii) ASTM Standard
E1527-05 if the Project is admitted to the Borrowing Base on or after November
1, 2006, which study indicates that the Real Estate is not subject to any
Environmental Conditions, is in compliance with all applicable Environmental
Laws, that no Regulated Substances have been disposed of in, on or under the
Real Estate, and that there are no underground storage tanks in the Real Estate.

14.12       Lender Default.  The introductory paragraph of Section 11.13 hereof
is hereby deleted, as of the Effective Date, and the following is inserted in
its place:

If any Lender (a “Defaulting Lender”) (i) fails to fund its Pro Rata Share of
any Loan or Letter of Credit Advance on or before the time required pursuant to
this Agreement, (ii) fails to pay Agent, within twenty (20) days of demand
(which demand shall be accompanied by invoices or other reasonable back up
information demonstrating the amount owed) for such Lender’s Pro Rata Share of
any out-of-pocket costs, expenses or disbursements incurred or made by Agent
pursuant to the terms of this Agreement (the aggregate amount described in the
foregoing clauses (i) and (ii) which the Defaulting Lender fails to pay or fund
is referred to as the “Defaulted Amount”), (iii) has given notice to Agent or
any Borrower that it will not make, or that it has disaffirmed or repudiated any
obligation to make, any Loan hereunder (unless such notice is given by all
Lenders), or (iv) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding, then, in addition to the rights and
remedies that may be available to the other Lenders (the “Non-Defaulting
Lenders”) at law and in equity:

14.13       Assignment and Participation.  Section 13.9 hereof is hereby
deleted, as of the Effective Date, and the following is inserted in its place:

13.9.1      Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, Loans and Letter of Credit Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:  (i) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment, Loans and Letter of Credit Advances at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; (ii) in any case
not described in clause (i) of this Section, the aggregate amount of the
Commitment (which for this purpose includes Loans and Letter of Credit Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) (a) shall not
be less than $10,000,000 and, if greater integral multiples of $1,000,000, and
(b) unless such assignment is of all of the assigning Lender’s Commitment, shall
not result in the assigning Lender’s retained Commitment being less than
$10,000,000, unless each of Agent and, so long as no Event of Default has
occurred and is continuing, Master Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed); (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this

16


--------------------------------------------------------------------------------




Agreement with respect to the Loans, Letter of Credit Advances or the Commitment
assigned; (iv) no consent shall be required for any assignment except (x) to the
extent required by clause (ii) of this paragraph and (y) in addition, the
consent of Master Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and the consent of Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; (v) the parties
to each assignment shall execute and deliver to Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire; (vi) no such assignment shall be made to
Guarantor, any Borrower or any of Guarantor’s Affiliates or Subsidiaries; and
(vii) no such assignment shall be made to a natural person.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.9.1 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.9.4.

13.9.2      Subject to acceptance and recording thereof by Agent pursuant to
Section 13.9.1, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
13.15, 14.3 and 14.4 hereof with respect to facts and circumstances occurring
prior to the effective date of such assignment.

13.9.3      Agent, acting solely for this purpose as an agent of Borrowers,
shall maintain at its office in Charlotte, North Carolina, a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and Letter of Credit Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and Borrowers, Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

13.9.4      Any Lender may at any time, without the consent of, or notice to,
Borrowers or Agent, sell participations to any Person (other than a natural
person or Guarantor, a Borrower or any of Guarantor’s Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans and Letter of Credit Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrowers, Agent and the Lenders shall
continue to deal solely and directly with such

17


--------------------------------------------------------------------------------




Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of Participant, agree to
any amendment, modification or waiver described in Section 11.10 that requires
the consent of all Lenders, that affects such Participant.  Subject to Section
13.9.5, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 13.15, 14.3 and 14.4 hereof  to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.9.1. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.14 as though it were a Lender, provided such Participant
agrees to be subject to Section 11.14 as though it were a Lender.

13.9.5      A Participant shall not be entitled to receive any greater payment
under Sections 14.3 or 14.4 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Master Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 14.3 unless Master
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of Borrowers, to comply with Section 14.3 as
though it were a Lender.

13.9.6      Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such heref
or assignee for such Lender as a party hereto.

13.9.7      Master Borrower may, by written notice to Agent and any Rejecting
Lender, elect to require such Rejecting Lender to assign all, or any portion
that is $10,000,000 or, if greater, an integral multiple of $1,000,000, of such
Rejecting Lender’s Commitment to any Lender or, with the consent of Agent (which
consent shall not unreasonably be withheld, delayed or denied), to another
Eligible Investor.  In such event, the portion of the Rejecting Lender’s
Commitment so designated shall be assigned by the Rejecting Lender to such
Lender or Eligible Investor in accordance with this Section 13.9 within ten (10)
Business Days after delivery of Master Borrower’s notice to the Rejecting Lender
pursuant to this Section 13.9.6.  If a Rejecting Lender shall be so required to
assign all of its Commitment, the Rejecting Lender shall continue to have the
benefit of all indemnities provided herein to the Lenders.

14.14       Notices.  Notwithstanding the provisions of Section 13.10 hereof to
the contrary (and to the extent of any inconsistency between this Section 14.14
and Section 13.10 the provisions of this Section 14.14 shall control):

14.14.1      Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 14.14.3),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the addresses set forth in Section
13.10.1.

18


--------------------------------------------------------------------------------




14.14.2    Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications to the
extent provided in Section 14.14.3, shall be effective as provided in Section
14.14.3.

14.14.3    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified Agent that it is incapable of receiving
notices under such Article by electronic communication.  Agent or Borrowers may,
in its or their discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address herefore.

14.14.4    Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

14.15       Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

19


--------------------------------------------------------------------------------



8.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND SHALL BE BINDING
UPON ALL PARTIES, THEIR SUCCESSORS AND ASSIGNS, AND ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


9.             ENTIRE AGREEMENT.  THE AGREEMENT (AS AMENDED BY THIS AMENDMENT),
THE OTHER LOAN DOCUMENTS AND THE FEE LETTER REFERRED TO IN SECTION 2.6.1 OF THE
AGREEMENT CONTAIN THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG BORROWERS,
LENDERS AND AGENT REGARDING THE FACILITY.  ALL PRIOR NEGOTIATIONS AND
DISCUSSIONS BETWEEN OR AMONG ANY OF THE PARTIES HERETO REGARDING THE FACILITY
AND THE TERMS AND CONDITIONS THEREOF ARE SUPERSEDED BY THE AGREEMENT (AS AMENDED
BY THIS AMENDMENT), THE OTHER LOAN DOCUMENTS, AND SUCH FEE LETTER.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
the day and year set forth above.

Master Borrower:

Greenwood Financial, Inc., a Delaware corporation

 

 

 

 

 

By:

Joseph A. Santangelo

 

 

Joseph A. Santangelo
Vice President

 

 

 

 

 

 

 

 

 

Corporate Borrowers:

Masterpiece Homes, Inc.

 

OHB Homes, Inc.

 

Orleans Corporation

 

Orleans Corporation of New Jersey

 

Orleans Construction Corp.

 

Parker & Lancaster Corporation

 

Parker & Orleans Homebuilders, Inc.

 

Sharp Road Farms, Inc.

 

 

 

 

 

By:

Joseph A. Santangelo

 

 

Joseph A. Santangelo
Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Borrowers’ signatures continued on the following page]


--------------------------------------------------------------------------------




 

Limited Liability Company

 

 

Borrowers:

Meadows at Hyde Park, LLC

 

OPCNC, LLC

 

Orleans at Bordentown, LLC

 

Orleans at Cooks Bridge, LLC

 

Orleans at Covington Manor, LLC

 

Orleans at Crofton Chase, LLC

 

Orleans at East Greenwich, LLC

 

Orleans at Elk Township, LLC

 

Orleans at Evesham, LLC

 

Orleans at Hamilton, LLC

 

Orleans at Harrison, LLC

 

Orleans at Hidden Creek, LLC

 

Orleans at Jennings Mill, LLC

 

Orleans at King Ranch, LLC

 

Orleans at Lambertville, LLC

 

Orleans at Lyons Gate, LLC

 

Orleans at Mansfield, LLC

 

Orleans at Maple Glen, LLC

 

Orleans at Meadow Glen, LLC

 

Orleans at Millstone, LLC

 

Orleans at Millstone River Preserve, LLC

 

Orleans at Moorestown, LLC

 

Orleans at Tabernacle, LLC

 

Orleans at Upper Freehold, LLC

 

Orleans at Wallkill, LLC (f/k/a Kabro of Middletown, LLC)

 

Orleans at Westampton Woods, LLC

 

Orleans at Woolwich, LLC

 

Orleans DK, LLC

 

Parker Lancaster, Tidewater, LLC

 

 

 

 

By:

Joseph A. Santangelo

 

 

Joseph A. Santangelo
Vice President

 

[Borrowers’ signatures continued on the following page]

2


--------------------------------------------------------------------------------




 

Limited Partnership

 

 

 

Borrowers:

 

 

 

 

Brookshire Estates, L.P.(f/k/a Orleans at Brookshire Estates, L.P.)

 

Orleans at Aston, LP

 

Orleans at Falls, LP

 

Orleans at Limerick, LP

 

Orleans at Lower Salford, LP

 

Orleans at Thornbury, LP

 

Orleans at Upper Saucon, L.P.

 

Orleans at Upper Uwchlan, LP

 

Orleans at West Bradford, LP

 

Orleans at West Vincent, LP

 

Orleans at Windsor Square, LP

 

Orleans at Wrightstown, LP

 

Stock Grange, LP

 

By:

OHI PA GP, LLC, sole General Partner

 

 

 

 

 

 

By:

Joseph A. Santangelo

 

 

 

Joseph A. Santangelo
Vice President

 

 

 

 

 

Orleans RHIL, LP

 

Realen Homes, L.P.

 

By:

RHGP, LLC, sole General Partner

 

 

By:

Orleans Homebuilders, Inc.,

 

 

 

Authorized Member

 

 

 

 

 

 

 

 

 

 

 

By:

Joseph A. Santangelo

 

 

 

 

Joseph A. Santangelo
Chief Financial Officer

 

 

 

 

 

Guarantor:

Orleans Homebuilders, Inc., a Delaware corporation

 

 

 

 

 

By:

Joseph A. Santangelo

 

 

Joseph A. Santangelo
Chief Financial Officer

 

[Lenders’ signatures on the following pages]

3


--------------------------------------------------------------------------------




 

Agent:

Wachovia Bank, National Association

 

 

 

 

 

By:

Jeffrey D. Wallace

 

 

Jeffrey D. Wallace
Senior Vice President

 

 

 

 

4


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

WACHOVIA BANK,

 

NATIONAL ASSOCIATION

 

 

 

By:

Jeffrey D. Wallace

 

 

Jeffrey D. Wallace, Senior Vice President

 

 

 

 

 

 

5


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

Sean Finnegan

 

 

Name:

Sean Finnegan

 

 

Title:

Senior Vice President

 

6


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

SOVEREIGN BANK

 

 

 

 

 

By:

Ernest J. Kociban

 

 

Name:

Ernest J. Kociban

 

 

Title:

Senior Vice President

 

7


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

By:

Bernard T. Shields

 

 

Name:

Bernard T. Shields

 

 

Title:

Vice President

 

8


--------------------------------------------------------------------------------




 

 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

By:

Brian Gallagher

 

 

Name:

Brian Gallagher

 

 

Title:

Vice President

 

9


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

FIRSTRUST BANK

 

 

 

 

 

By:

Gary S. Kinn

 

 

Name:

Gary S. Kinn

 

 

Title:

Vice President

 

10


--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

GUARANTY BANK

 

 

 

 

By:

Linda Garcia

 

 

 

Name: Linda Garcia

 

 

Title: Senior Vice President

 

11


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

12


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

By:

Michael J. DiSanto

 

 

 

Name: Michael J. DiSanto

 

 

Title:  Senior Vice President

 

13


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

COMMERCE BANK, N.A.

 

 

 

 

By:

Joseph L. Rago

 

 

 

Name: Joseph L. Rago

 

 

Title:  Vice President

 

14


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

SUNTRUST BANK

 

 

 

 

By:

W. John Wendler

 

 

 

Name:  W. John Wendler

 

 

Title:  Senior Vice President

 

15


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

AMSOUTH BANK

 

 

 

 

By:

Daniel McClurkin

 

 

 

Name:  Daniel McClurkin

 

 

Title:  Assistant Vice President

 

16


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

FRANKLIN BANK, SSB

 

 

 

 

By:

Virgil J. Haplea

 

 

 

Name: Virgil J. Haplea

 

 

Title:  Senior Vice President

 

17


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

COMERICA BANK

 

 

 

 

By:

Adam Sheets

 

 

 

Name:  Adam Sheets

 

 

Title:  Account Officer

 

18


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

COMPASS BANK, an Alabama Banking Corporation

 

 

 

 

By:

Johanna Duke Paley

 

 

 

Name: Johana Duke Paley

 

 

Title:  Senior Vice President

 

19


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

Elizabeth Ritenour

 

 

 

Name:  Elizabeth Ritenour

 

 

Title:  Vice-President

 

20


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

LaSALLE BANK, N.A.

 

 

 

 

By:

Brian K. Davis

 

 

 

Name:  Brian K. Davis

 

 

Title:  Senior Vice President

 

21


--------------------------------------------------------------------------------




 

LENDER SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH GREENWOOD FINANCIAL, INC. AS MASTER BORROWER, DATED
AS OF NOVEMBER 1, 2006:

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

By:

Omayra Laucella

 

 

 

Name:  Omayra Laucella

 

 

Title:  Vice President

 

 

 

 

By:

Susan LeFevre

 

 

 

Name:  Susan LeFevre

 

 

Title:  Vice President

 

22


--------------------------------------------------------------------------------


Schedule 1.1A—Schedule of Borrowers

Master:

 

Greenwood Financial, Inc.

 

 

 

Corporate:

 

 

 

 

Masterpiece Homes, Inc.

 

 

OHB Homes, Inc.

 

 

Orleans Corporation

 

 

Orleans Corporation of New Jersey

 

 

Orleans Construction Corp.

 

 

Parker & Lancaster Corporation

 

 

Parker & Orleans Homebuilders, Inc.

 

 

Sharp Road Farms, Inc.

 

 

 

Limited Liability Companies:

 

 

 

 

 

 

 

Meadows at Hyde Park, LLC

 

 

OPCNC, LLC

 

 

Orleans at Bordentown, LLC

 

 

Orleans at Cooks Bridge, LLC

 

 

Orleans at Covington Manor, LLC

 

 

Orleans at Crofton Chase, LLC

 

 

Orleans at East Greenwich, LLC

 

 

Orleans at Elk Township, LLC

 

 

Orleans at Evesham, LLC

 

 

Orleans at Hamilton, LLC

 

 

Orleans at Harrison, LLC

 

 

Orleans at Hidden Creek, LLC

 

 

Orleans at Jennings Mill, LLC

 

 

Orleans at King Ranch, LLC

 

 

Orleans at Lambertville, LLC

 

 

Orleans at Lyons Gate, LLC

 

 

Orleans at Mansfield, LLC

 

 

Orleans at Maple Glen, LLC

 

 

Orleans at Meadow Glen, LLC

 

 

Orleans at Millstone, LLC

 

 

Orleans at Millstone River Preserve, LLC

 

 

Orleans at Moorestown, LLC

 

 

Orleans at Tabernacle, LLC

 

 

Orleans at Upper Freehold, LLC

 

 

Orleans at Wallkill, LLC (f/k/a Kabro of Middletown, LLC)

 

 

Orleans at Westampton Woods, LLC

 

 

Orleans at Woolwich, LLC

 

 

Orleans DK, LLC

 

 

Parker Lancaster, Tidewater, LLC

 

 

 

(Schedule of Borrowers continued on the following page)

 

23


--------------------------------------------------------------------------------




 

Limited Partnerships:

 

 

 

 

 

 

 

Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

 

 

Orleans at Aston, LP

 

 

Orleans at Falls, LP

 

 

Orleans at Limerick, LP

 

 

Orleans at Lower Salford, LP

 

 

Orleans RHIL, LP

 

 

Orleans at Thornbury, LP

 

 

Orleans at Upper Saucon, L.P.

 

 

Orleans at Upper Uwchlan, LP

 

 

Orleans at West Bradford, LP

 

 

Orleans at West Vincent, LP

 

 

Orleans at Windsor Square, LP

 

 

Orleans at Wrightstown, LP

 

 

Realen Homes, L.P.

 

 

Stock Grange, LP

 

24


--------------------------------------------------------------------------------


Exhibit 13.9A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively

--------------------------------------------------------------------------------

(1)                     For bracketed language here and elsewhere in this form
relating to the Assignor(s), if the assignment is from a single Assignor, choose
the first bracketed language.  If the assignment is from multiple Assignors,
choose the second bracketed language.

(2)                     For bracketed language here and elsewhere in this form
relating to the Assignee(s), if the assignment is to a single Assignee, choose
the first bracketed language.  If the assignment is to multiple Assignees,
choose the second bracketed language

(3)                     Select as appropriate

(4)                     Include bracketed language if there are either multiple
Assignors or multiple Assignees

25


--------------------------------------------------------------------------------


 

as [the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate] of [identify Lender]

 

 

 

 

 

 

3.

Borrowers:

Greenwood Financial, Inc., a Delaware corporation, and certain of its affiliates

 

 

 

 

4.

Administrative Agent:

Wachovia Bank, National Association, as the
administrative agent under the Credit Agreement

 

 

 

 

5.

Credit Agreement:

The $650,000,000 Amended and Restated Revolving Credit Loan Agreement
dated as of January 24, 2006, among Greenwood Financial, Inc. and
certain of its affiliates, the Lenders parties thereto, and Wachovia Bank,
National Association, as administrative agent, as amended.

 

 

 

 

 

6.

Assigned Interest[s]:

 

 

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned(7)

 

Percentage Assigned of
Commitment/Loans(8)

 

CUSIP Number

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7.

 

Trade Date:

 

 

(9)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(5)                     List each Assignor, as appropriate

(6)                     List each Assignor, as appropriate

(7)                     Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(8)                     Set forth, to at least 9 decimals, as a percentage of
the Commitment/Loans of all Lenders thereunder.

(9)                     To be completed if the Assignor(s) and the Assignee(s)
intend that the minimum assignment amount is to be determined as of the Trade
Date

26


--------------------------------------------------------------------------------


Effective Date:                       , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] (10)

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ASSIGNEE[S] (10)

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

 

Title:

 

 

Consented to and Accepted:

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](11)

 

 

 

 

 

Greenwood Financial, Inc.

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

(10)               Add additional signature blocks as needed

(11)               To be added only if the consent of the Borrower is required
by the terms of the Credit Agreement

27


--------------------------------------------------------------------------------


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.             Representations and Warranties.

1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.          Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
13.9 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 13.9.1 of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

28


--------------------------------------------------------------------------------


2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant]  Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the Commonwealth of Pennsylvania.

29


--------------------------------------------------------------------------------